Case: 12-7150    Document: 9     Page: 1   Filed: 09/24/2012




          NOTE: This order is nonprecedential.


  Wntteb ~tate~ ([ourt of ~peaI~
      for tbe jfeberaI ([trcutt

                LARRYE. BELTON, SR.,
                  Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.


                       2012-7150


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 12-1077, Judge Mary J.
Schoelen.


                     ON MOTION


                      ORDER
   Larry E. Belton, Sr. moves for a 30-day extension of
time file his initial brief.

   Upon consideration thereof,

   IT Is ORDERED THAT:
Case: 12-7150       Document: 9   Page: 2     Filed: 09/24/2012




LARRY BELTON, SR. V. SHINSEKI                                     2


      The motion is granted.

                                   FOR   THE COURT


      SEP 24 2012                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Larry E. Belton, Sr.
    Cameron Cohick, Esq.
s27
                                                       iLED
                                                 COURfOF APPEALS
                                            u.s.THE FEDERAl. CIRCUITFOR
                                                  SEP 24 ZU1L
                                                     JAN HORBAlY
                                                         CLERK